COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            '
 Unit 82 Joint Venture, Five Star Holding              No. 08-08-00159-CV
 Company, Inc., Five Star Holding           '
 Management, L.L.C. and 1320/1390 Don                     Appeal from the
 Haskins, LTD,                              '
                                                        327th District Court
                  Appellants,               '
                                                     of El Paso County, Texas
                                            '
 v.
                                            '            (TC# 2005-1987)
 Mediacopy Texas, Inc., a Delaware
 Corporation, and Infodisc Global Holding,  '
 Inc., a Delaware Corporation and
 International Commercial Bank of China,    '

                   Appellees.                 '

                                              '

                                         ORDER

       International Commercial Bank of China (ICB) has filed a motion to consolidate cause
numbers 08-08-00159-CV and 08-13-00088-CV. In its motion, ICB “gives notice that Appeal
No. 08-08-00159-CV can now proceed following remand to the trial court”. ICB also asserts
that we dismissed the appeal in cause number 08-08-00159-CV, but the opinion and judgment
reflect that the Court vacated the trial court’s judgment and dismissed the case below, not the
appeal. Unit 82 Joint Venture v. Mediacopy Texas, Inc., 349 S.W.3d 42 (Tex.App.--El Paso
2010). The Supreme Court held that it was error to vacate the trial court’s judgment and it
reversed this Court’s judgment. Evans v. Unit 82 Joint Venture, 377 S.W.3d 694 (Tex. 2012).
Ordinarily, the Supreme Court would remand the cause to this Court in order for the appeal to
resume. Rather than remanding the cause to this Court, thereby returning jurisdiction of cause
number 08-08-00159-CV to the court of appeals, the Supreme Court remanded directly to the
trial court for “further proceedings.”

                                              1
         The Court has determined that it is necessary to address whether the Court has
jurisdiction of cause number 08-08-00159-CV before it considers the motions to consolidate
filed in cause numbers 08-08-00159-CV and 08-13-00088-CV. The Court requests that the
parties address whether this Court has jurisdiction of cause number 08-08-00159-CV, and more
specifically, whether it has jurisdiction to address the issues raised in that appeal. The response
can be in the form of a letter brief and is due with this Court within 15 days from the date of this
order.
         IT IS SO ORDERED this 30th day of May, 2013.

                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                 2